DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/29/2021. In the current amendments, claims 1, 3-7, 9, 11-16, and 18-19 are amended and claims 2, 10, and 20 are cancelled. Claims 1, 3-9, and 11-19 are pending and have been examined.
In response to amendments to the Specification filed on 11/29/2021, the objections to Specification and Drawings put forth in the previous Office Action have been withdrawn.
In response to amendments and remarks filed on 11/29/2021, the 35 U.S.C. 101 rejection to claims 1-20, the 35 U.S.C. 103 rejection to claims 1-6 and 15-20, the 35 U.S.C. 112(a) rejection to claims 7-14, and the 35 U.S.C. 112(b) rejection to claims 4-15 made in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Anthony Wingrove (Registration No. 60317), on 01/25/2022.

The application has been amended as follows- Claim 8 is cancelled and Claims 7 and 16 are amended:

Claim 7 (Currently Amended):
One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for utilizing semantic signatures to classify unknown words, the method comprising:
extracting non-finding data received at a search engine and corresponding to a search query or item listing description, the non-finding data being data that is unknown to a structured data dictionary; 
training a neural network to convert the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of the non-finding data[[;]] ,wherein the semantic signature includes a context of the non-finding data, synonyms of the non-finding data, and relationships with the dynamic finding data;
based on a bitmap comparison relative to the semantic signature, identifying similar semantic signatures of dynamic finding data, the similar semantic signatures corresponding to a classifier;
labeling the search query or item listing description comprising the non-finding data with the classifier; and
identifying search results corresponding to the search query and the classifier or categorizing the item listing description based on the classifier.

Claim 8 (Cancelled)

Claim 16 (Currently Amended):
The method of claim [[14]] 15, further comprising training a neural network to convert the dynamic finding data into semantic signatures of dynamic finding data, the dynamic finding data being data that is known to the structured data dictionary.

Allowable Subject Matter
Claims 1, 3-7, 9, and 11-19 are allowed. These claims are renumbered as claims 1-16 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a system for utilizing semantic signatures to classify unknown words. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a neural network to convert the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of a context of the non-finding data, synonyms of the non-finding data, and relationships with dynamic finding data;
based on a bitmap comparison relative to the semantic signature, identify similar semantic signatures of dynamic finding data, the similar semantic signatures corresponding to a classifier;

identify search results corresponding to the search query and the classifier or categorize the item listing description based on the classifier.

Independent claim 7 is directed to one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for utilizing semantic signatures to classify unknown words. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a neural network to convert the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of the non-finding data[[;]] ,wherein the semantic signature includes a context of the non-finding data, synonyms of the non-finding data, and relationships with the dynamic finding data;
based on a bitmap comparison relative to the semantic signature, identifying similar semantic signatures of dynamic finding data, the similar semantic signatures corresponding to a classifier;
labeling the search query or item listing description comprising the non-finding data with the classifier; and
identifying search results corresponding to the search query and the classifier or categorizing the item listing description based on the classifier.

Independent claim 15 is directed to a computer-implemented method for utilizing semantic signatures to classify unknown words. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a neural network to convert the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of a context of the non-finding data, synonyms of the non-finding data, and relationships between the non-finding data and the dynamic finding data;
based on a bitmap comparison relative to the semantic signature, identifying similar semantic signatures of dynamic finding data, the similar semantic signatures corresponding to a classifier;
labeling the search query or item listing description comprising the non-finding data with the classifier; and
identifying search results corresponding to the search query and the classifier or categorizing the item listing description based on the classifier.

The closest prior arts of record are the following:
Lai et al. (US 10,380,210 B1) teaches misspelling identification in domain names.
Seiber et al. (US 2018/0089315 A1) teaches controlling equipment in a local environment using scoped search and conversational interface.
Almosallam et al. (US 2017/0235721 A1) teaches automatically detecting semantic errors in a text.
Huang et al. (“Automotive diagnosis typo correction using domain knowledge and machine learning”) teaches multiple knowledge bases to detect and correct typos and a neural network classifier to select good candidates for correcting typos.
Liang et al. (“Factorization Meets the Item Embedding: Regularizing Matrix Factorization with Item Co-occurrence”) teaches a co-factorization model that jointly decomposes the user-item interaction matrix and the item-item co-occurrence matrix with shared item latent factors.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125